DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/21/2020 has been entered.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-20, and 23, are rejected under 35 U.S.C. 103 as being unpatentable over Phan et al. (2002/0106604) in view of Cohen (3,949,477) and further in view of Nikodem (5,813,854).  
  	Regarding claim 1, Phan et al. disclose a dental attachment formation apparatus 105 (Fig. 14A and14D) comprising: a body 105 having a mating surface 401 shaped to mate with a surface of a tooth, the mating surface forming a recess 302 including a well portion 302, the well 
Phan et al. fails to disclose a light source attachment structure as claimed.  Cohen discloses a transfer tray having a mating surface (interior surfaces corresponding to teeth 13) shaped to mate with a surface of a tooth, the mating surface forming a recess  14 including a well portion (carrying brackets 14), and a light source attachment structure (connection between 17b and 21 in Fig. 7) configured to attach to a light conduit 17b to direct light from the light conduit through a light path 21 within the body 15 toward  the curable attachment material in the well portion wherein an end of the light path 21 terminates at a location buccally situated with respect to the well portion 14 (Fig. 7).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by include such source attachment structure as taught by Cohen et al. to the attachment formation apparatus in order to effectively connect a light source to the attachment formation apparatus.
	Regarding the newly recited limitation “a fitting… including an aperture”, Cohen discloses the embodiment of Fig. 7 that “mold 15b, and may be connected, as by a stem portion 21 to a radiant energy source 17b” (column 4 lines 4-8; emphasis added).  Cohen therefore discloses that there is a connection mechanism between the stem 21 and light source 17b, but is not explicit to a fitting connection as claimed.   Nikodem discloses a device 12 conforming to the patient’s teeth, and having a light source attachment structure 46 having a fitting (adapter 48) configured to attach to a light conduit 44/42; the fitting 48 includes an aperture, i.e. the hollow inner diameter of 48 corresponds to diameter of light conduit 44, to direct light from the light conduit 44 though a light path 48 as claimed (Fig. 4; “device 10 includes attachment means 46 for attaching housing 12 to end 44 of cable 42 for light transmitted through the cable to be directed into the housing. Means 46 includes an adaptor 48 which is of a hollow, cylindrical shape the inner diameter of which corresponds to the diameter of end 44 of cable 42 for the adaptor to fit onto the end of the cable” (column  5 lines 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Cohen by including in the light source attachment structure a fitting with an aperture in order to fit-connect a light source to direct light from the light source to the tray as taught by Nikodem.  Note that such fit-connection would have been an obvious alternative connection mechanism yielding the same and/or predictable results. 

As to claims 3-5, Phan et al. discloses the curable attachment material 400 is stored within the well portion and is light 402 curable (Fig. 14D; paragraphs 52 and 56) wherein the material 400 itself is an adhesive material sufficiently bonding to the tooth since it is polymerizable.  As to claims 6-7, Phan et al. discloses at least a portion of the body 105 is made of material that is transparent to transmit light 402 (Fig. 14D, paragraph 7).  
Regarding claims 8-9, Phan et al. in view of Cohen and Nikodem discloses the invention as claimed as detailed above with respect to claim 1.  Particularly, Nikodem discloses a light source 40, a light conduit 42 having a first end attached to the light source 40 and a second end (toward 44) connected to the fitting 48 of the adapter 46 (Figs. 3-4). 
As to claims 10-11, Phan et al. shows the apparatus 404 having a second surface 401 shaped to conform to the contours of an exterior surface of a second tooth, and a second surface 302 for accommodating a second attachment (Figs. 16-17; paragraph 58).  As to claims 12-13, Cohen discloses the body is made of ultraviolet light transmissive material (column 4 lines 1-11).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan et al. by making the body from ultraviolet light transmissive material so that ultraviolet light can be transmitted therethrough.  As to claim 13, Cohen discloses light conduits 16 being one or more fiber optic cables (Fig. 4; column 2 lines 34-40).  It would have been obvious to one having ordinary skill in the art before 
Regarding claims 15-20, Phan et al. in view of Cohen discloses the invention as claimed as detailed above with respect to claim 1 and 8.  Particularly, Cohen disclose the light conduit 21 and light source 17b; the light conduit 21 has a first end attached to the light source 17b and wherein light from the light source is directed into the first end (Fig. 7; column 4 lines 1-11).  
As to claim 23, Phan et al.’s Figs. 14D shows the well portion 302 being configured to close the curable attachment material 400 therein and against a patient’s tooth when the body is fitted on the patient’s teeth. 

Response to Arguments
5.	Applicant’s arguments with respect to the amendments made to the claims have been considered.  The newly recited “a fitting including an aperture” in the light source attachment structure is not an inventive feature, in view of Cohen and Nikodem.  
Regarding the newly recited limitation “a fitting… including an aperture”, Cohen discloses the embodiment of Fig. 7 that “mold 15b, and may be connected, as by a stem portion 21 to a radiant energy source 17b” (column 4 lines 4-8; emphasis added).  Cohen therefore discloses that there is a connection mechanism between the stem 21 and light source 17b, but is not explicit to a fitting connection as claimed.   Nikodem discloses a device 12 conforming to the patient’s teeth, and having a light source attachment structure 46 having a fitting (adapter 48) configured to attach to a light conduit 44/42; the fitting 48 includes an aperture, i.e. the hollow inner diameter of 48 corresponds to diameter of light conduit 44, to direct light from the light conduit 44 though a light path 48 as claimed (Fig. 4; “device 10 includes attachment means 46 for attaching housing 12 to end 44 of cable 42 for light transmitted through the cable to be directed into the housing. Means 46 includes an adaptor 48 which is of a hollow, cylindrical shape the inner diameter of which corresponds to the diameter of end 44 of cable 42 for the adaptor to fit onto the end of the cable” (column  5 lines 1-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Phan/Cohen by including in the light source attachment structure a fitting with an aperture in order to fit-connect a light source to direct light from the light source to the tray as taught by Nikodem.  Note that such fit-connection would have been an obvious alternative connection mechanism yielding the same and/or predictable results. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAO D MAI/
Examiner, Art Unit 3772